In the United States District Court
For the Middle District of North Carolina

 

Brian David Hill,
Petitioner/Defendant
Criminal Action No. 1:13-CR-435-1
Vv.
Civil Action No. 1:17-CV-1036
United States of America,

Respondent/Plaintiff

ee ee

EVIDENCE IN SUPPORT OF DECLARATION OF BRIAN DAVID HILL
AND NEW EVIDENCE IN SUPPORT OF PENDING MOTION UNDER
DOCUMENT # 206 REQUESTING SANCTIONS AND IN SUPPORT OF

# 265 AND # 266 DECLARATION

I, Brian David Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

I attached hereto, as SUPPLEMENT 2, a true and correct copy of a 48-page
pleading that I had or am going to transmit by FAX or mail to the Clerk of the
Martinsville Circuit Court entitled “SECOND NOTICE OF FRAUD UPON THE

COURT”.
Respectfully filed with the Court, this the 7th day of November, 2020.

Respectfully submitted,

    

signe Signed
Brian D. Hill (Pro Se)
310 Forest Street, Apartment 2

Martinsville, Virginia 24112

Case 1:13-cr-00435-TDS Document 267 Filed 11/10/20 Page 1of3
Phone #: (276) 790-3505

WSWG.O.

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C.§ 1915(d), that “The officers of the court
shall issue and serve all process, and preform all duties in such cases. Witnesses
shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases”. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic
Filing ("NEF") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

CERTIFICATE OF SERVICE

Petitioner/Defendant hereby certifies that on November 7, 2020, service was made
by mailing the original of the foregoing:

“ADDENDUM TO DECLARATION OF BRIAN DAVID HILL AND NEW
EVIDENCE IN SUPPORT OF PENDING MOTION UNDER DOCUMENT #
206 REQUESTING SANCTIONS”

by deposit in the United States Post Office, in an envelope, Postage prepaid, on
November 7, 2020 addressed to the Clerk of the Court in the U.S. District Court,
for the Middle District of North Carolina, 324 West Market Street, Greensboro,
NC 27401.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CM/ECF system which
will send notification of such filing to the following parties to be served in this
action:

 

Anand Prakash Ramaswamy Angela Hewlett Miller
U.S. Attorney Office U.S. Attorney Office

 

 

 

 

Case 1:13-cr-00435-TDS Document 267 Filed 11/10/20 Page 2 of 3
 

Civil Case # 1:17 -cv-1036 Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th 101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401 Floor, Greensboro, NC 27401
Anand.Ramaswamy@usdoj.gov angela.miller@usdoj.gov

 

 

JOHN M. ALSUP

U.S. Attorney Office

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
john.alsup@usdoj.gov

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to
serve process with all parties.

 

 

 

 

 

 

Respectfully submitted,

Date of signing: Q ) Hill
November: iz 2090 te D. Hill ae

310 Forest Street, Apartment 2
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

I stand with QANON/Donald-Trump — Drain
the Swamp

I ask Qanon and Donald John Trump for
Assistance (S.O.S.)

Make America Great Again

 

 

 

 

Friend’s justice site: JusticeForUSWGO.wordpress.com
JusticeForUSWGO.NL/Pardon

 

JusticeForUSWGO.NL/Pardon
JusticeForUSWGO.wordpress.com/Pardon

3

 

Case 1:13-cr-00435-TDS Document 267 Filed 11/10/20 Page 3 of 3
